

114 HR 5550 IH: No Dollars for Ayatollahs Act
U.S. House of Representatives
2016-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5550IN THE HOUSE OF REPRESENTATIVESJune 21, 2016Mr. Roskam (for himself, Mr. Boustany, Mr. Tiberi, Mr. Buchanan, Mr. Sam Johnson of Texas, Mr. Reichert, Mr. Young of Indiana, Mr. Nunes, and Mrs. Black) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to impose an excise tax on United States dollar clearing
			 done for the benefit of Iran or Iranian persons.
	
 1.Short titleThis Act may be cited as the No Dollars for Ayatollahs Act. 2.Excise tax on dollar clearing transactions with respect to Iran (a)In generalSubtitle D of the Internal Revenue Code of 1986 is amended by adding at the end the following new chapter:
				
					50AClearing transactions with respect to Iran
						
							Sec. 5000D. Imposition of tax on dollar clearing transactions with respect to Iran.
						5000D.Imposition of tax on dollar clearing transactions with respect to Iran
 (a)Imposition of taxThere is hereby imposed on any United States person who clears or transfers United States dollars for the direct or indirect benefit of the Government of Iran or any Iranian person a tax equal to 100 percent of the dollar amount cleared or transferred.
 (b)Transaction by certain related entitiesIf any United States dollars are so cleared or transferred by— (1)a foreign member of a United States person’s worldwide affiliated group, or
 (2)a foreign person who— (A)is not a member of a United States person’s worldwide affiliated group, but
 (B)has a correspondent account or payable-through account for or with such a member or a United States person,
									such dollars shall be treated for purposes of subsection (a) as being cleared or transferred by the
			 United States person. The preceding sentence shall apply with respect to a
			 foreign person described in paragraph (2) only if the member or United
			 States person, as the case may be, for or with whom the account is
			 maintained knew or had reason to know such dollars were being so cleared
			 or transferred.(c)Threshold limitation
 (1)In generalThe tax imposed by subsection (a) shall only apply with respect to a United States person for a calendar year to the extent the dollar amounts so cleared or transferred during the calendar year by such United States person (including any such amounts treated under subsection (b) as cleared or transferred by such person) exceed $1,000,000.
 (2)Members of groupFor purposes of paragraph (1), amounts cleared or transferred by a non-foreign member of such person’s worldwide affiliated group shall be treated as cleared or transferred by such person.
 (d)DefinitionsFor purposes of this section— (1)Worldwide affiliated groupThe term worldwide affiliated group means an affiliated group as defined in section 1504(a), determined—
 (A)by substituting more than 50 percent for at least 80 percent each place it appears, and (B)without regard to section 1504(b).
									A partnership or any other entity (other than a corporation) shall be treated as a member of a
			 worldwide affiliated group if such entity is controlled (within the
			 meaning of section 954(d)(3)) by members of such group (including any
 entity treated as a member of such group by reason of this sentence).(2)Correspondent accountThe term correspondent account means an account established to receive deposits from, or make payments on behalf of, a financial institution or handle other financial transactions related to such institution.
 (3)Payable-through accountThe term payable-through account means an account, including a transaction account (as defined in section 19(b)(1)(C) of the Federal Reserve Act), opened at a depository institution by another financial institution by means of which the financial institution permits its customers to engage, either directly or through a subaccount, in banking activities usually in connection with the business of banking.
 (4)AccountThe term account means a formal banking or business relationship established to provide regular services, dealings, and other financial transactions and includes a demand deposit, savings deposit, or other transaction or asset account and a credit account or other extension of credit.
 (5)Financial institutionThe term financial institution shall have the meaning given such term under section 5312(a)(2) of title 31, United States Code. (6)Iranian personThe term Iranian person means—
 (A)any person in Iran, (B)any citizen or resident of Iran,
 (C)any foreign partnership or foreign corporation which is organized or operated in Iran (or is a member of such a person’s worldwide affiliated group),
 (D)any foreign trust if— (i)a court within Iran is able to exercise primary supervision over the administration of the trust, and
 (ii)one or more persons described in subparagraph (A) or (B) have the authority to control all substantial decisions of the trust, and
 (E)any foreign estate a beneficiary of which is a person described in subparagraph (A). (e)Special rules (1)Certain licensed transactionsThis section shall not apply in the case of a transaction authorized under part 535, 560, or 561 of title 31, Code of Federal Regulations, as in effect on June 1, 2016.
 (2)Humanitarian assistanceThis section shall not apply in the case of any transaction permitted— (A)under section 413 of the Iran Threat Reduction and Syria Human Rights Act of 2012, or
 (B)under a license issued under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) if—
 (i)such transaction relates solely to— (I)the provision of agricultural commodities, food, medicine, or medical devices to Iran, or
 (II)the provision of humanitarian assistance to the people of Iran, and (ii)the President submits a copy of the license to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate, the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate, and the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.
 (3)Intelligence activitiesThis section shall not apply in the case of intelligence activities subject to reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.).
 (4)Joint and several liabilityIf more than 1 person is liable under subsection (a) or (b) with respect to a dollar clearing or transferring transaction, all such persons shall be jointly and severally liable under such subsection with respect to such transaction..
 (b)Clerical amendmentThe table of chapters for subtitle D of such Code is amended by adding at the end the following new item:
				
					
						Chapter 50A. Clearing transactions with respect to Iran.
 (c)Effective dateThe amendments made by this section shall apply to transactions after June 21, 2016. 